Case: 16-41041      Document: 00514642736         Page: 1    Date Filed: 09/14/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-41041                              FILED
                                  Summary Calendar                    September 14, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                Plaintiff - Appellee

v.

JORGE AGUSTIN-GARCIA,

                Defendant - Appellant




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:16-CR-283-1


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM:*
           This case comes to us on remand from the Supreme Court of the United
States for reconsideration in light of its recent decision in Rosales-Mireles v.
United States, 138 S. Ct. 1897 (2018). We need not repeat the facts of this case,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41041       Document: 00514642736   Page: 2   Date Filed: 09/14/2018



                                  No. 16-41041
which are laid out in our previous opinion. See United States v. Agustin-
Garcia, 699 F. App’x 391 (5th Cir. 2017). The question before us is whether
this court should exercise its discretion to correct the district court’s error in
computing Agustin-Garcia’s Guidelines range. Rosales-Mireles dictates that
we should exercise our discretion in this case to remand for resentencing. See
138 S. Ct. at 1908-11.
      Accordingly, we VACATE Agustin-Garcia’s sentence and REMAND for
reconsideration in light of the corrected guidelines range. The mandate shall
issue forthwith.




                                        2